Citation Nr: 0826686	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-31 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 
percent for status-post lumbar vertebral fracture, low back 
syndrome. 

2.  Entitlement to an initial rating in excess of 10 percent 
for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a March 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Paul, Minnesota in which the 
RO granted service connection for hepatitis C and assigned a 
10 percent disability rating effective April 11, 2003.  In 
that same rating decision, the RO increased the appellant's 
disability rating for his service-connected status-post 
lumbar fracture, low back syndrome (hereinafter referred to 
as a "back disability" or "back disorder") from 20 percent 
to 40 percent effective April 11, 2003.  The appellant, who 
had active service from August 1974 to August 1975, appealed 
the assigned ratings to the BVA.  Thereafter, the RO referred 
the case to the Board for appellate review.    
 
The Board remanded the case for further development in July 
2007, to include a determination of whether the appellant 
desired an informal hearing conference with a Decision Review 
Officer ("DRO").  In February 2008, the appellant notified 
VA that he did not desire such a hearing.  Thereafter, the RO 
completed the remaining development requested in the Board's 
July 2007 decision; and the case was then returned to the 
Board for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The evidence of record reveals that the appellant has an 
old fracture deformity of the right L4 transverse process.

3.  The appellant's back disability is manifested by painful 
motion, forward flexion equal to or greater than 45 degrees 
and a combined range of motion of (at worst) 125 degrees, 
without objective evidence of neurological abnormalities.   


4.  There is no evidence that the appellant experiences 
incapacitating episodes associated with his service-connected 
back disability or that he has been prescribed bed rest by a 
physician as a result of this condition.

5.  The appellant's hepatitis C is characterized by 
subjective complaints of decreased energy and severe daily 
fatigue, on-and-off anorexia, lassitude, some nausea, dark-
colored urine, perceived low-grade fever and arthralgia in 
the hands and back. 

6.  The objective evidence of record reveals that treatment 
for the appellant's hepatitis C does not include dietary 
restrictions or medication; nor has the appellant experienced 
incapacitating episodes related to his hepatitis C having a 
total duration of at least two weeks during the past 12 month 
period of time.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent evaluation for 
status-post lumbar vertebral fracture, low back syndrome have 
been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 
4.46, 4.71, 4.71a, Diagnostic Codes 5285, 5292, 5295 (2003) 
and 5235, 5237, 
5243 (2007).

2.  The criteria for an initial disability rating in excess 
of 10 percent for hepatitis C have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7354 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2007).  With respect to the appellant's 
claims of entitlement to increased ratings for his service-
connected back disorder and his service-connected hepatitis 
C, the Board finds that VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  

In this case, a letter dated in July 2007 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The July 2007 letter essentially informed the 
appellant that additional information or evidence was needed 
to support his increased ratings claims; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  Although 
the July 2007 letter was not sent prior to the initial 
adjudication of the appellant's claims, the belated notice 
was not prejudicial to the appellant since he was provided 
adequate notice, his claims were readjudicated and the 
appellant was provided a Supplemental Statement of the Case 
explaining the readjudication of his claims in March 2008. 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].  In addition, the Board observes that the RO 
provide the appellant with an explanation of disability 
ratings and effective dates in the July 2007 letter.    


In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 (VA's regulation concerning VA assistance in 
developing claims) has been revised in part recently.  These 
revisions became effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at 
hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II].

In terms of the appellant's hepatitis C claim, the Board 
observes that the U.S. Court of Appeals for Veterans Claims 
(the "Court") recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated." Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the appellant's service 
connection hepatitis C claim was granted and a disability 
rating and effective date were assigned in the March 2004 
rating decision on appeal. See also April 2004 rating 
decision.  Thus, VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) is discharged in regards to this claim. See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006).  Accordingly, the 
Board concludes that any error in failing to provide adequate 
pre-adjudicative notice under 38 U.S.C.A. § 5103(a) in 
regards to this claim was harmless.   

In making the determination that VA has fulfilled its 
obligations pursuant to the VCAA in regards to the 
appellant's back disability claim, the Board is aware of the 
Court's recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  For the reasons discussed below, the Board 
finds that a merits adjudication of the appellant's increased 
rating back claim can proceed on the basis that the appellant 
had actual knowledge of what was necessary to substantiate 
his claim.  As such, no prejudicial error has occurred.  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The Board is aware that the July 2007 letter referenced above 
does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board finds that any such 
procedural defect in notice does not constitute prejudicial 
error in this case because of evidence of actual knowledge on 
the part of the appellant and other documentation in the 
claims file reflecting such notification that a reasonable 
person could be expected to understand what was needed to 
substantiate the present claim. See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the Board finds that the appellant's 
statements to VA examiners, as well as to the RO, contain a 
description of the effect his service-connected back disorder 
has on his employability and daily life.  These statements 
indicate an awareness on the part of the appellant that 
information about such effects is necessary to substantiate a 
claim for a higher evaluation.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim. See Vazquez-
Flores, supra, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  This showing of actual knowledge satisfies the 
first and fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the appellant's 
lay assertions of effects of the service-connected disability 
on employability and daily life, the Board does not view the 
appellant's service-connected back disorder to be covered by 
the second requirement of Vazquez-Flores, and no further 
analysis in that regard is necessary.

Finally, the Board observes that the March 2005 Statement of 
the Case and March 2008 Supplemental Statement of the Case in 
this case includes a discussion of the rating criteria 
utilized in evaluating the appellant's service-connected back 
disability; and this criteria was also generally discussed in 
the Board's July 2007 decision.  The appellant was 
accordingly made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria.

In addition to the foregoing, the Board observes that the 
record reflects VA has made reasonable efforts to obtain 
relevant records adequately identified by the appellant.  
Specifically, the Board observes that the appellant's service 
medical records, VA treatment records and identified private 
medical records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The appellant has also been 
afforded several VA examinations in connection with his 
claims. 38 C.F.R. § 3.159(c)(4); VA examination reports dated 
in December 2003, January 2004, February 2004 and March 2008; 
see also VA medical records dated in November 2004.  In 
regards to these examinations, the Board notes for the record 
that the claims file contains no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disabilities 
since he was last examined. 38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since otherwise adequate VA 
examinations were conducted. VAOPGCPREC 11-95.  The 
appellant's VA examinations of record appear to be thorough 
and adequate upon which to base a decision.     

Since there is no indication that any failure on the part of 
VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless and proceeds with a merits 
adjudication of the appellant's claims. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

B.  Increased rating in excess of 40 percent for a low back 
disability 

The appellant has currently been assigned a 40 percent 
disability rating for his service-connected back disability 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5295-5292 (2003). See 38 C.F.R. § 4.27 (hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen).  He contends, however, that his back 
disability is more disabling than currently evaluated and has 
appealed for an increased rating. See October 2004 statement 
with notice of disagreement. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in deciding the appellant's increased evaluation 
claims, the Board has considered in this case the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether 
the appellant is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case). Id. at 126.  Hart 
essentially extends Fenderson to all increased evaluation 
claims.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

In this case, the appellant was initially granted service 
connection in a June 1997 rating decision for status-post 
lumbar fracture, low back syndrome and assigned a 10 percent 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1997-2003).  At that time, Diagnostic 
Code 5295 provided for the assignment of a 10 percent 
evaluation for a lumbosacral strain with characteristic pain 
on motion.  A 20 percent disability evaluation was assigned 
for a lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A disability rating of 40 percent was 
also available upon a showing of severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 38 C.F.R. § 4.71a.  A 40 percent disability rating 
was the highest disability rating available under Diagnostic 
Code 5295.   

In relevant part, prior to September 26, 2003, the Rating 
Schedule provided ratings for limitation of motion of the 
lumbar spine when limitation was slight (10 percent), 
moderate (20 percent), or severe (40 percent). See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  In a rating decision dated in 
November 2001, the appellant's disability evaluation was 
increased from 10 percent to 20 percent pursuant to 
Diagnostic Code 5292 on the basis of evidence indicating that 
the appellant was experiencing some limitation of motion and 
back pain. See November 2001 rating decision.  

For the record, the Board also observes that prior to 
September 23, 2002, intervertebral disc syndrome ("IVDS") 
productive of mild impairment warranted a 10 percent rating; 
moderate impairment with recurring attacks warranted a 20 
percent rating; severe impairment with recurring attacks, 
with intermittent relief warranted a 40 percent rating; and 
pronounced impairment, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief warranted a 60 percent rating. 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  However, this 
provision is not applicable to the instant case as the 
veteran's claim for increase was received in April 2003, 
subsequent to the effective date of the revision to 
Diagnostic Code 5293.

In regards to the current appeal, the appellant submitted a 
request for an increased rating for his service-connected 
back disability in April 2003.  In response, the RO increased 
the appellant's disability rating from 20 percent to 40 
percent after taking into consideration changes in VA 
regulations pertaining to the evaluation of spinal 
disabilities. See March 2004 rating decision; 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 
and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective 
September 26, 2003).  

Specifically, effective September 23, 2002, VA revised the 
criteria for diagnosing IVDS under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5293. See 67 Fed. Reg. 54,345 
(Aug. 22, 2002).  These revisions indicated that preoperative 
or postoperative IVDS was to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.  The term "chronic 
orthopedic and neurologic manifestations" means "orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so." Id., Note (1).  With regard to the first method 
of evaluation (total duration of incapacitating episodes over 
the past 12 months), the rating criteria provide that a 10 
percent evaluation is warranted if IVDS is manifested by 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is warranted if incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks.  A 40 percent rating is warranted if the 
total duration is at least four weeks but less than six 
weeks.  Lastly, a 60 percent rating is warranted if the total 
duration is at least six weeks. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Effective September 26, 2003, IVDS was assigned a new 
diagnostic code number (5243), and the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine, and the above-mentioned instruction 
was re-phrased to state that IVDS (pre-operatively or post-
operatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under section 4.25.  However, these revisions were intended 
to be clarifying and non-substantive in nature. See Schedule 
for Rating Disabilities; The Spine, 67 Fed. Reg. 56,509, 
56,510 (Sept. 4, 2002) (indicating that the then-proposed 
amendment "would make editorial changes," but would not 
"represent any substantive change to the recently adopted 
evaluation criteria for intervertebral disc syndrome").

In addition to modifying Diagnostic Code 5243, the 2003 new 
regulations that became effective on September 26, 2003 
provided that diseases and injuries of the spine will be 
evaluated under the General Rating Formula for Disease and 
Injuries of the Spine. See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007).  The 
new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243.  Under the 
general formula, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 20 percent disability evaluation is contemplated for a 
spine disability when there is evidence of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is warranted when there is unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted upon a showing of unfavorable 
ankylosis of the entire thoracolumbar spine.  Lastly, a 100 
percent evaluation is assigned upon a showing of unfavorable 
ankylosis of the entire spine. Id.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. Id., Note (1).

When the evidence in this case is considered under the old 
schedular criteria of governing evaluations of service-
connected spinal disorders applicable prior to September 23, 
2003, the Board finds that reasonable doubt must be resolved 
in the appellant's favor to the extent that the appellant's 
disability rating is increased to 50 percent under the 
provisions of Diagnostic Code 5285 for residuals of a 
fracture of the vertebra.  

In this regard, the Board observes that while an increased 
rating in excess of 40 percent is not available pursuant to 
either Diagnostic Code 5292 or Diagnostic Code 5295 under the 
old schedular criteria (since the highest rating available 
pursuant to these codes is 40 percent), such a rating is 
possible pursuant to Diagnostic Code 5285.  Under Diagnostic 
Code 5285, a veteran could receive a 60 percent rating for 
residuals of a vertebra fracture without cord involvement but 
with abnormal mobility requiring a neck brace (jury mast). 
See 38 C.F.R. § 4.71a, Diagnostic Code 5285.  A maximum 100 
percent evaluation was warranted for residuals of a vertebra 
fracture with cord involvement, required long leg braces and 
being bedridden. Id.  In other cases, a veteran was rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body. Id.  

In this case, the evidence reveals that the appellant's back 
disability has been found to result in severe limitation of 
motion, as reflected by the RO's grant of an increased rating 
from 20 percent to 40 percent in the March 2004 rating 
decision on appeal.  The assignment of the 40 percent 
disability rating appears to have been appropriately based 
upon the appellant's range of motion measurements and pain 
associated with the appellant's back disability, without 
consideration of whether the appellant utilized assistive 
devices or had a demonstrable deformity of the vertebral 
body. See March 2004 rating decision.  However, while there 
is no evidence that the appellant in this case has ever 
experienced abnormal mobility requiring a neck brace, x-rays 
contained in the claims file reveal that he has an old 
fracture deformity of the right L4 transverse process. See VA 
radiographic findings dated in December 2003, and in March 
2008.  As such, he should have been assigned a 40 percent 
disability rating for severe limitation of motion pursuant to 
the criteria of Diagnostic Code 5292, with an additional 10 
percent evaluation added for a demonstrable deformity of the 
vertebral body pursuant to Diagnostic Code 5285 - - thus 
resulting in the overall assignment of a 50 percent 
disability rating.  See 38 C.F.R. § 4.25 (2007).

In light of the above-referenced finding, the Board must now 
determine whether the appellant is entitled to a rating in 
excess of 50 percent for his service-connected back 
disability.  In doing so, the Board has considered whether 
the appellant is entitled to an increased rating for his back 
disability pursuant to Diagnostic Code 5293, as amended 
effective September 23, 2002 since his increased rating claim 
was submitted in April 2003, even though the appellant has 
only been service-connected for status-post lumbar vertebral 
fracture.  In this regard, the Board observes that the most 
recent medical evidence of record reveals the appellant has 
been diagnosed with mild degenerative disc disease at L2-L3 
and L4-L5. See March 2008 VA examination report.  Although 
the March 2008 VA examiner did not specifically state that 
the appellant's service-connected back disability resulted in 
his current diagnosis of IVDS, the Board assumes that such a 
relationship exists in light of the fact that it remanded the 
appellant's claim for a medical opinion that included such a 
determination. July 2007 BVA remand, p. 4.  Based upon this 
record, the Board finds it most appropriate to consider the 
appellant's overall back symptomatology in evaluating this 
claim, including his diagnosis of IVDS. See Mittleider v. 
West, 11 Vet. App. 181 (1998) (observing that when it is not 
possible to separate the effects of a service-connected 
condition and a non-service-connected condition, the 
provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt 
on any issue was to be resolved in the veteran's favor, and 
that all signs and symptoms be attributed to the service-
connected condition).  However, even assuming the appellant's 
IVDS is related to his service-connected back disability, the 
Board finds that the appellant is not entitled to an 
increased rating under the criteria for IVDS since the 
evidence fails to show that he has experienced incapacitating 
episodes as those episodes are defined by VA regulations; nor 
is there any indication that he has been prescribed bed rest.  
While the appellant reports that he has taken approximately 
14 days of vacation and sick time off from work (combined) 
during the past year for back symptomatology and fatigue he 
associates with his service-connected hepatitis C, he has 
done so based upon his own judgment and not as a result of 
the advice of a physician. March 2008 VA examination report, 
pgs. 4-5.  Regardless, even if the appellant's time taken off 
from work qualified as "incapacitating episodes" for VA 
purposes, an increased rating for IVDS would still not be 
warranted since the assignment of a 60 percent rating under 
Diagnostic Code 5293 requires evidence of incapacitation of 
at least 6 weeks duration.  Accordingly, the Board finds that 
the preponderance of the evidence shows that the appellant is 
not entitled to an increased rating based upon the criteria 
related to IVDS incapacitating episodes.  

In addition, when the appellant's claim is considered 
pursuant to the alternative criteria section for IVDS (in 
terms of separately evaluating the appellant's chronic 
orthopedic and neurologic manifestations), the Board finds 
that a higher rating is not warranted since the appellant's 
neurological examinations reveal that his neurological status 
is essentially intact.  In this regard, the appellant's most 
recent medical examination reveals that the only subjectively 
reported neurologic abnormality was that of decreased 
sensation to the right great toe with proprioception and 
intermittent numbness and tingling of the left lower 
extremity to just above the ankle. March 2008 VA examination 
report, pgs. 2, 4, 7.  The appellant denied experiencing 
weakness or falls at that time; and also denied bowel or 
bladder incontinence. Id., pgs. 2, 4.  Physical examination 
revealed leg length from the ASIP to the distal aspect to the 
medial malleolus to be 35.25 inches bilaterally. Id., p. 5.  
The appellant's deep tendon reflexes were 2+ and symmetric 
for patellar tendons and Achilles tendons. Id.  The 
appellant's Babinski test was also negative; and he had 
negative straight leg raise. Id. Sensory examination was also 
found to be intact for light touch other than the appellant's 
report of decreased sensation to proprioception of the right, 
but not the left. Id.; see also November 2004 VA medical 
records (treating examiner found no focal neurological 
deficits on examination of the appellant's back) and December 
2004 VA medical records (treatment examiner reported that the 
appellant had no neurological signs or any findings on 
magnetic resonance imaging scan that would require a surgical 
consult).  The appellant has also denied experiencing 
radicular symptoms. March 2008 VA examination report, p. 2.  
As no specific neurological abnormalities have been found, an 
increased rating based upon separate chronic orthopedic and 
neurologic manifestations is not available pursuant to 
revised Diagnostic Code 5293.  

In addition to the foregoing, the Board finds that when the 
evidence of record is considered under the diagnostic codes 
set forth in the revised rating schedule that became 
effective on September 23, 2003, an increased rating in 
excess of 50 percent for the appellant's service-connected 
back disability remains unavailable.  In order for the 
appellant to obtain an increased rating in excess of 50 
percent pursuant to Diagnostic Codes 5235 (vertebral 
fracture), 5237 (lumbosacral strain) or 5243 (IVDS), the 
evidence must show, in pertinent part, unfavorable ankylosis 
of the entire spine.  Such is simply not shown by the record.  
In this regard, the appellant's range of motion testing 
results indicate that the appellant has forward flexion of 
the thoracolumbar spine from (at worst) 45 degrees (January 
2004 VA examination report, p. 1) to 70 degrees (March 2008 
VA examination report, p. 5); not favorable or unfavorable 
ankylosis of the spine.  Based on these test results alone, 
the Board is unable to conclude that the motion of the 
appellant's lumbar spine is limited to the extent that an 
increased rating pursuant to the above referenced diagnostic 
codes is warranted.  Moreover, as discussed above, the Board 
finds that a higher evaluation is also not in order on the 
basis of evaluating any associated objective neurologic 
abnormalities under the revised rating criteria since no such 
abnormalities have been clinically demonstrated in the 
record; and that the appellant is not entitled to an 
increased rating under the alternative rating provisions of 
Diagnostic Code 5243 for IVDS since the evidence does not 
show that he experiences incapacitating episodes as defined 
by VA or that he has been prescribed bed rest.  

Lastly, the Board has considered whether a higher disability 
evaluation is warranted under either the old rating criteria 
or the revised rating criteria on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination or pain on movement of a joint. See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, supra.  
Section 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings is based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition that is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled."  Section 4.45 
states that to determine the factors causing disability of 
the joints inquiry must be directed toward, inter alia, 
"[p]ain on movement." 38 C.F.R. § 4.45(f).  Thus, pain on 
use is as important in rating an orthopedic disability as is 
limitation of motion, since "functional loss caused by 
either factor should be compensated at the same rate.  Hence, 
under the regulations, any functional loss due to pain is to 
be rated at the same level as the functional loss where 
flexion is impeded." Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991). 

The Board acknowledges the appellant's complaints of chronic 
back pain and reports in regards to how his back pain has 
impacted his life. See statements dated in November 2004, 
September 2005, July 2007 and April 2008; see also October 
2004 statement from the appellant's spouse.  However, the 
Board finds that an increased evaluation is not warranted 
based upon pain and functional loss in light of the fact that 
such factors were weighed heavily in finding that the 
appellant experiences severe limitation of motion under the 
old rating criteria of Diagnostic Code 5292, thereby 
resulting in an increase of the appellant's disability rating 
from 20 percent to 40 percent in the March 2004 rating 
decision.  In addition, the appellant's examinations reveal 
that he continues to maintain motion of his 
lumbar/thoracolumbar spine even when utilizing the range of 
motion measurements that take into account the appellant's 
reports of pain. See March 2008 VA examination report, p.5.  
As such, even when one takes into account the appellant's 
pain and functional loss, the Board finds that the 
appellant's back disability does not exhibit additional 
functional loss that would be akin to experiencing ankylosis 
of the spine as contemplated under the old and revised rating 
criteria.  Therefore, the Board finds that consideration of 
the assignment of an increased evaluation under the criteria 
of 38 C.F.R. §§ 4.40 and 4.45 is not warranted. See also 
DeLuca v. Brown, supra.

In reaching this decision, the Board has also considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that the evidence of record does not 
present "an exceptional or unusual disability picture so as 
to render impractical the application of the regular 
schedular standards." 38 C.F.R. § 3.321(b)(1).  In this 
case, there has been no showing by the appellant that his 
back disability has necessitated frequent periods of 
hospitalization.  Although the appellant reports that his 
service-connected back disorder has interfered in his 
employability (September 2005 statement with VA Form 9), the 
Board finds that such interference has already been 
considered in the assignment of the current 50 percent 
disability rating. March 2004 rating decision.  As such, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Therefore, the Board concludes that a disability rating of 50 
percent for the appellant's service-connected back disability 
is warranted, for the reasons discussed above.  In reaching 
this decision, the Board has applied the doctrine of 
reasonable doubt. See Gilbert v. Derwinski, supra.  
 
C.  Initial rating in excess of 10 percent for hepatitis C 

As set forth in the Introduction section above, the RO 
granted service connection for hepatitis C in the March 2004 
rating decision on appeal.  At that time, the RO assigned a 
disability evaluation of 10 percent, effective April 11, 
2003, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7534.  

According to Diagnostic Code 7354, a 10 percent disability 
rating is assigned for hepatitis C upon a showing of (1) 
intermittent fatigue, malaise, and anorexia, or (2) 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past twelve-month 
period.  An "incapacitating episode" is defined in VA's 
Ratings Schedule as "a period of acute signs and symptoms 
severe enough to require bed rest and treatment by a 
physician." See Note (2) following Diagnostic Code 7354.   

A 20 percent disability rating is assigned under Diagnostic 
Code 7354 for (1) daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly) requiring dietary 
restriction or continuous medication, or (2) incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  A 40 
percent rating is assigned for (1) daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or (2) 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  

In addition, a 60 percent rating is available upon a showing 
of (1) daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other indication of malnutrition), and 
hepatomegaly, or (2) incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12-month 
period, but not occurring constantly.  Lastly, a 100 percent 
rating is assigned under Diagnostic Code 7354 for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain). 38 C.F.R. § 4.114, Diagnostic Code 7354.

In terms of evaluating the appellant's claim, the Board 
observes that the medical evidence of record reveals that the 
appellant was initially diagnosed with hepatitis C in January 
2001. See private medical records.  Physical examination at 
that time revealed that while the appellant reported that he 
did "not feel well" and that he was tired, his medical 
provider found no stigmata suggesting chronic liver disease 
nor did he feel any enlargement of the appellant's liver. Id.  
The appellant's medical provider recommended that he undergo 
a GI consultation regarding antiviral treatment. Id.  It 
appears that the appellant chose not to pursue this 
recommendation. December 2003 VA examination report, p. 2.  

Thereafter, in December 2003, the appellant underwent a VA 
examination for hepatitis C.  At that time, the appellant 
reported subjective complaints of decreased energy and 
fatigue of approximately one year's duration, on-and-off 
anorexia, lassitude, some nausea associated with 
gastroesophageal reflux, dark-colored urine, perceived low-
grade fever, some muscle cramps and arthralgia in the hands 
and back. Id.  He also reported, however, that he was not 
undergoing treatment in regards to his hepatitis C, to 
include medication, diet, enzymes or ongoing 
follow-up care. Id.; see also February 2004 addendum report.  
In this regard, a review of the appellant's VA medical 
records contained in the claims file fails to reveal 
treatment associated with the appellant's hepatitis C. VA 
medical records dated from 1997 to 2007.    

In March 2008, the appellant underwent another VA hepatitis C 
examination for the purpose of determining the current 
severity of his disorder. See July 2007 BVA decision.  At 
that time, the appellant again reported that he was not 
undergoing medical treatment in relationship to his hepatitis 
C. March 2008 VA examination report, p. 2.  He specifically 
indicated that he is not on a diet for this disorder; and 
that he has never been placed on interferon or any other type 
of medication. Id.  The examiner also reported that the 
appellant is not a candidate for a liver transplant or 
surgery of any sort. Id.  In terms of symptomatology, the 
appellant reported that nothing increased or decreased his 
symptom of fatigue other than activity. Id. Physical 
examination revealed the appellant's weight was stable; and 
the appellant denied anorexia, lumps or bumps.  Id., p. 3.  
He also denied vomiting, nausea and diarrhea. Id.  In terms 
of effects the appellant's hepatitis C has on his employment, 
the appellant reported that in the previous 365 days, he had 
taken off approximately 14 vacation and/or sick days due to a 
combination of his back symptomatology and fatigue. Id., pgs. 
4-5.  However, these days were not taken off upon the advice 
and/or recommendation of a medical provider.  As such, the 
March 2008 VA examiner reported that the appellant 
essentially experienced no periods of incapacitation due to 
his hepatitis C. Id., p. 5.  

Thus, a review of the evidence of record reveals that the 
appellant's hepatitis C has not resulted in daily fatigue, 
malaise, and/or anorexia that requires dietary restriction or 
continuous medication.  In addition, the evidence fails to 
show that the appellant experiences any incapacitating 
episodes as those episodes have been defined by VA 
regulations, much less episodes that have lasted a duration 
of at least two weeks during the past 12-month period.  As 
such, despite the appellant's assertions that his disability 
is more severe than is currently evaluated, the Board finds 
no indication in his post-service medical records that his 
symptoms warrant an increased rating under Diagnostic Code 
7354. 

In making this decision, the Board has reviewed VA's Schedule 
of Disability Ratings for the purpose of determining whether 
an evaluation in excess of 10 percent is available pursuant 
to a different diagnostic code.  However, the Board finds 
that there are no other relevant diagnostic code sections for 
consideration for hepatitis C.  

Lastly, the Board has again considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, but the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards." 38 C.F.R. § 3.321(b)(1).  In this regard, the 
appellant has not identified any specific factors which may 
be considered to be exceptional or unusual.  There is no 
evidence that the appellant requires frequent or lengthy 
periods of hospitalization for his hepatitis C, and there is 
no evidence of any finding of exceptional limitation beyond 
that contemplated by VA's Schedule of Disability Ratings.  
Therefore, the Board finds that the 10 percent evaluation 
adequately reflects the clinically established impairment 
experienced by the appellant; and referral for extraschedular 
consideration is not warranted.  As such, the Board concludes 
that the preponderance of the evidence is against the 
appellant's claim for an increased rating. See Gilbert v. 
Derwinski, supra.   


ORDER

An evaluation of 50 percent for status-post lumbar vertebral 
fracture, low back syndrome is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  

An initial evaluation in excess of 10 percent for hepatitis C 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


